Case 2:21-cv-04779-MCS-E Document 1-2 Filed 06/11/21 Page 1 of 10 Page ID #:22




               EXHIBIT B




                                                                  EXHIBIT B
                                                                    Page 22
Case 2:21-cv-04779-MCS-E Document 1-2 Filed 06/11/21 Page 2 of 10 Page ID #:23




                                                                  EXHIBIT B
                                                                    Page 23
Case 2:21-cv-04779-MCS-E Document 1-2 Filed 06/11/21 Page 3 of 10 Page ID #:24




                                                                  EXHIBIT B
                                                                    Page 24
Case 2:21-cv-04779-MCS-E Document 1-2 Filed 06/11/21 Page 4 of 10 Page ID #:25




      How I think I look running errands in
      athleisure vs. how I actually look running
      errands in athleisure

   @bravoandbachelor ·




                                                                  EXHIBIT B
                                                                    Page 25
Case 2:21-cv-04779-MCS-E Document 1-2 Filed 06/11/21 Page 5 of 10 Page ID #:26




                                                                       - -u,


                                         ,,.,.__,,_.,. W__,. ,.,,.......,a,..
                                         r,#-\'-olr'ctlrl0"..,:11,..,.Wt
                                         Mdppod_,..,11c11ng11wao_,.

                                         ="'~}i:~,.-;;,,"'"



                                         jllffOOOllearQOcl   Nl:..-.meti.r,




                                                                                EXHIBIT B
                                                                                  Page 26
Case 2:21-cv-04779-MCS-E Document 1-2 Filed 06/11/21 Page 6 of 10 Page ID #:27




                                                                  EXHIBIT B
                                                                    Page 27
Case 2:21-cv-04779-MCS-E Document 1-2 Filed 06/11/21 Page 7 of 10 Page ID #:28




        iister act: Delilah Hamlin, 20, and Amelia Hamlin, 17, decided to amplify their family
        esemblance when they stepped out in trendy West Hollywood this week




                                                                                                 EXHIBIT B
                                                                                                   Page 28
Case 2:21-cv-04779-MCS-E Document 1-2 Filed 06/11/21 Page 8 of 10 Page ID #:29




                                                                  EXHIBIT B
                                                                    Page 29
Case 2:21-cv-04779-MCS-E Document 1-2 Filed 06/11/21 Page 9 of 10 Page ID #:30




                                                       ..

                                                                  EXHIBIT B
                                                                    Page 30
Case 2:21-cv-04779-MCS-E Document 1-2 Filed 06/11/21 Page 10 of 10 Page ID #:31




                                                                  EXHIBIT B
                                                                    Page 31
